Exhibit 10.16.11

Form of 2007 Performance Share Unit Agreement

For France in connection with the 2007 Incentive Award Plan

And French Sub-Plan for Restricted Stock Units

Name of Performance Stock Unit Recipient:

Grant Date:

Service Date, as a Condition to Vesting:

Performance Period, as a Condition to Vesting:

Base Year:

We are pleased to advise you of your 20     Performance Share Unit Award (“PSU
Award”) from Coca-Cola Enterprises Inc. (also referred to as the “Company”),
under the 2007 Incentive Award Plan (the “U.S. Plan”) and the French RSU
Sub-Plan (together with the U.S. Plan, the “Plan”). The PSU Award is subject to
the terms and conditions of the Plan and as described below. All capitalized
terms shall have the meaning assigned to them in this agreement (the
“Agreement”), the U.S. Plan or the French RSU Sub-Plan.

By signing and returning the acceptance form attached to this Agreement, you
confirm having read and understood the Agreement which was provided to you in
English. A request for a copy of the U.S. Plan and the French RSU Sub-Plan, as
well as any questions pertaining to the Plan should be directed to the Company’s
Stock Plan Administrator. You accept the terms of this grant accordingly.

En renvoyant le document signé d’acceptation qui est joint au Contrat, vous
confirmez avoir lu et compris le Contrat qui vous a été remis en anglais. Vous
pouvez demander une copie du Plan Américain, du Sous-Plan d’attribution
d’actions gratuites français et poser toute question relative au Plan auprès de
l’Administrateur du Plan. Vous acceptez les termes de cette attribution en
connaissance de cause.

 

1. 20     Performance Share Unit Award. A performance share unit account has
been established on your behalf under the Plan, and it has been credited with
<<TotPSU>> performance share units (“PSUs”).

 

2. Vesting in Your 20     PSU Award. Upon the satisfaction of both the
performance and service conditions to vesting described below and subject to
Paragraph 6 of this Agreement, the Company will distribute a share of Coca-Cola
Enterprises Inc. common stock to you for each PSU earned under your 20     PSU
Award.

a. Performance Condition to Vesting. Your 20     PSU Award will vest only if,
and to the extent that, the Company’s compound annual growth rate of Earnings
Per Share (“EPS”) during the Performance Period (measured from Base Year EPS)
satisfies the performance goals set forth in the chart below:

 

Compound Annual Growth Rate of EPS for

2008-2010 Performance Period**

  

Percentage of Your

PSU Target Award Earned**

Less than   %    -0-   % – Minimum Goal    50%   % – Target Goal    100%   %   
133% 10%    166% 12% – Maximum Goal    200%

 

**

Award levels for actual performance between minimum and target and between
target and maximum will be determined based on a straight-line interpolation,
rounded to the nearest 100th of a percent.



--------------------------------------------------------------------------------

b. Service Condition to Vesting. You must remain continuously employed by the
Company or an Affiliated Company until [insert Service Date], to satisfy the
service condition to vesting. Although the performance condition must be
satisfied to determine the number of PSUs, if any, that you will earn, the
service condition will be waived under the following circumstances:

 

  i. For 100% of your PSU Award, in the event of your termination on account of
Disability (as defined in Paragraph 5.d. below).

 

  ii. For a pro rata portion of your PSU Award, upon your termination before
[insert service date] and on or after you reach age 55 provided your age and
years of service added together equal 75 and your termination is not for Cause.
The pro ration fraction is determined by dividing the number of months between
the Grant Date of this Award and your termination date by 42.

c. Special Vesting in the Event of Your Death or Termination Without Cause
Within Two Years Following a Change in Control of the Company.

 

  i. In the event of your death prior to [insert last day of Performance
Period], 100% of your Target PSU Award will be immediately vested. In the event
of your death after [insert last day of Performance Period], 100% of the 20    
PSU Award that is earned under Paragraph 2.a. above, will be immediately vested.
The Company shall issue the underlying shares of Stock to your heirs upon their
request for a period of six months following the date of your death. If your
heirs do not request the issuance of the shares of Stock within the six-month
period following your death, the Performance Share Unit Award will be forfeited.

 

  ii. In the event you are terminated without Cause within two years following a
Change in Control of the Company and before [insert last day of Performance
Period], 100% of your Target PSU Award will be immediately vested. In the event
you are terminated within two years following a Change in Control and after
[insert last day of Performance Period], 100% of the 20     PSU Award that is
earned under Paragraph 2.a., above, will be immediately vested. Such a Change in
Control may trigger the disqualification of the PSU Award if the two-year
minimum vesting period required under French law is not satisfied at the time of
the Change in Control and the Award may thus no longer qualify for the favorable
tax and social security regime in France.

 

3. Dividend Equivalents on Your 20     PSU Award. Your PSU Award account will
not earn any additional credits related to any dividends declared by the Board
on the Company’s Stock. Such credits are not permissible under the French rules
applicable to the French RSU Sub-Plan.

 

4. Form and Timing of Payments from Your PSU Account. The Company will
distribute a share of Coca-Cola Enterprises Inc. common stock to you
(electronically or in certificate form) for each PSU earned under your 20    
PSU Award. Your PSU account will be distributed to you or your heirs, as
follows:

 

  a. If your death occurs at any time prior to [insert Service Date], the
Company shall issue the underlying shares of Stock to your heirs upon their
request for a period of six months following the date of your death.

 

  b. If your termination without Cause within two years of a Change in Control
occurs prior to [insert Service Date], the Company shall issue the underlying
shares of Stock to you as soon as practicable after the date of such
termination.

 

  c. Otherwise, the Company will issue the underlying shares as soon as
practicable following [insert Service Date], subject to Paragraph 6 of this
Agreement.

 

5. Definitions. For purposes of this Award, the following definitions apply:

 

  a. An “Affiliated Company” includes The Coca-Cola Company and any company of
which the Company or The Coca-Cola Company owns at least 20% of the voting stock
or capital if (i) such company is a party to an agreement that provides for
continuation of certain employee benefits upon immediate employment with such
company and (ii) the Company agrees to this subsequent employment.

 

  b.

“Cause” means (i) willful or gross misconduct that is materially detrimental to
the Company, (ii) acts of personal dishonesty or fraud toward the Company or
(iii) conviction of a felony, except for a conviction

 

2



--------------------------------------------------------------------------------

 

related to vicarious liability based solely on an employee’s position with the
Company, provided that the officer had no involvement in actions leading to such
liability or had acted upon the advice of the Company’s counsel.

 

  c. “Change in Control” is defined in the 2007 Incentive Award Plan.

 

  d. “Disability” means your inability, by reason of a medically determinable
physical or mental impairment, to engage in any substantially gainful activity,
which condition, in the opinion of a physician approved of by the Company, is
expected to have a duration of not less than one year.

 

  e. “Earnings Per Share” or “EPS” means the Company’s diluted earnings per
share determined under U.S. GAAP (Financial Accounting Standard 128 and/or
applicable standards or interpretations for the applicable year). For purposes
of this award, adjustments will be made to the numerator of the EPS calculation,
for the following: (i) the effect on the deferred tax asset and liability
attributable to changes in federal, state, provincial, or international income
tax rates or laws becoming effective; (ii) for the performance period only, the
impact of changes in the exchange rate between international currencies and the
U.S. dollar in excess of $50 million as compared to [insert Base Year]; and
(iii) all of the items listed below (referred to as “Specified Items”) that meet
one of the following criteria: (1) in any one fiscal year, the after-tax amount
of a single occurrence of a Specified Item exceeds $5 million; or (2) in any one
quarter within a fiscal year, the after-tax amount of a series of related
Specified Items exceeds $5 million in the aggregate and each individual
Specified Item in the series exceeds $2 million.

“Specified Items” are (i) extraordinary items under GAAP and changes in
applicable accounting rules; (ii) impairment charges relating to goodwill,
franchise, other intangibles, school contracts or other long term assets;
(iii) legal settlements and judgments; (iv) insurance proceeds related to losses
not recorded in the performance period; (v) the effect of acquisitions or
dispositions on current year operations and any resultant gains or losses in
accordance with applicable accounting standards, provided the subsidiary
involved meets the definition of “significant subsidiary” as defined in
Regulation S-X; (vi) gains or losses on sales of long-lived assets and equity
investments; (vii) restructuring charges under GAAP and changes in applicable
accounting rules; (viii) retained or uninsured losses related to acts of
terrorism, product recalls, or natural disasters, including named hurricanes,
tornados, fires, etc.; (ix) and the cost related to the early extinguishment or
modification of debt. Notwithstanding the foregoing, EPS for the performance
period will be certified by the Human Resources and Compensation Committee of
the Board (the “Committee”). In the rare and infrequent event that the Committee
feels that the EPS computation provides a result that is not in the best
interest of the Company, the Committee may exclude or modify any of the
Specified Items to reduce such EPS result.

 

6. Restriction on Transfer of the Shares.

 

  a. After issuance of the shares of Stock, you will be required to hold the
shares in an account with the Company and the shares shall bear a legend setting
forth the restriction on transfer for the time periods set forth in this
Paragraph 6. You will not be authorized to sell or transfer the shares until the
expiration of a two-year period from the Vesting Date of the Performance Share
Unit Award (i.e., two years after the issuance of the shares of Stock), or any
other minimum mandatory holding period applicable to French-Qualified
performance share units under Section L. 225-197-1 of the French Commercial
Code, or the relevant Sections of the French Tax Code or French Social Security
Code, as amended. At the end of this two-year period, any shares of Stock that
are not subject to the additional holding period set forth in Paragraph 6.c.
below will be delivered to you as a credit to an account with a
Company-designated broker (the “Broker”) maintained in your name and the stock
certificates representing such shares will be free of any restrictive legend,
other than as may be required by applicable securities laws. This two-year
restriction on transfer does not apply in the event of your termination of
employment on account of your death or Disability (as defined in the French RSU
Sub-Plan).

 

  b. Furthermore, the shares of Stock shall not be sold during the following
Closed Periods, to the extent applicable under French law:

 

  i. Ten quotation days preceding and following the disclosure to the public of
the consolidated financial statements or the annual statements of the Company
(including the Company’s Form 10-K, Form 10-Q and earnings releases); or

 

3



--------------------------------------------------------------------------------

  ii. The period as from the date the corporate management of the Company
(involved in the governance of the company, such as the Board, Committee,
supervisory directorate, etc.) has been disclosed information which could, if
disclosed to the public, significantly impact the trading price of the Company’s
Stock, until ten quotation days after the day such information is disclosed to
the public. Thus, you are required to maintain your shares of Stock with the
Broker until their subsequent sale.

 

  c. Since, at the Grant Date, you hold one of the following positions,
Président du Conseil d’Administration, Directeur Général, Directeur Général
Délégué, Membre du Directoire, or Gérant de Sociétés par actions, you will be
required to hold twenty percent (20%) (or such other amount as is required by
applicable law) of the shares of Stock issued to you on the Vesting Date in an
account with the Company (as described in Paragraph 6.a. above) until you no
longer hold any of the foregoing positions. You will be subject to this
share-holding requirement as long as it is applicable to French-Qualified
performance share units granted by the Company.

 

7. Acceptance of Award. This document is a summary of your 20     Award under
the Coca-Cola Enterprises Inc. 2007 Incentive Award Plan and the French RSU
Sub-Plan, the terms of which are incorporated by reference into this document.
You must expressly accept the terms and conditions of your Performance Share
Unit Award as set forth in this Agreement by signing and returning the
acceptance form attached hereto to the Company.

 

8. Nature of Performance Share Units. Your Performance Share Unit Award
represents an unfunded and unsecured promise by the Company to issue shares in
the future in accordance with the terms of this Award. The Performance Share
Unit Award does not entitle you to vote any shares of the Company’s Stock or
receive actual dividends. Your Performance Share Unit Award may not be
transferred, assigned, hypothecated, pledged, or otherwise encumbered or
subjected to any lien, obligation, or liability of you or any other party. As
stated above, the performance share units granted under this Agreement are
intended to be French-Qualified performance share units that qualify for the
favorable tax and social security regime in France, as set forth in the French
RSU Sub-Plan. Certain events may affect the status of the performance share
units as French-Qualified performance share units and the Award may be
disqualified in the future. The Company does not make any undertaking or
representation to maintain the qualified status of the French-Qualified
performance share units during the life of the Award, and you will not be
entitled to any damages if the Award no longer qualifies as a French-Qualified
Performance Share Unit Award.

 

9. Acknowledgment of Nature of Plan and Performance Share Units. In accepting
the Award, you acknowledge that:

 

  a. the Plan is established voluntarily by the Company, it is discretionary in
nature and may be modified, amended, suspended or terminated by the Company at
any time, as provided in the Plan;

 

  b. the Award of performance share units is voluntary and occasional and does
not create any contractual or other right to receive future Awards of
performance share units, or benefits in lieu of performance share units even if
performance share units have been awarded repeatedly in the past;

 

  c. all decisions with respect to this Award and future Awards, if any, will be
at the sole discretion of the Company and the performance share units are not an
employment condition for any purpose including, but not limited to, for purposes
of any legislation adopted to implement EU Directive 2000/78/EC of November 27,
2000;

 

  d. your participation in the Plan is voluntary;

 

  e. the performance share units are an extraordinary item that does not
constitute compensation of any kind for services of any kind rendered to the
Company, an Affiliated Company or to your employer, and the performance share
units are outside the scope of your employment contract, if any;

 

  f. performance share units are not part of normal or expected compensation or
salary for any purposes, including, but not limited to, calculation of any
severance, resignation, termination, redundancy, end of service payments,
bonuses, long-service awards, pension or retirement benefits or similar
payments;

 

  g. neither the Award of performance share units nor any provision of this
Agreement, the Plan or the policies adopted pursuant to the Plan confer upon you
any right with respect to employment or continuation of current employment, and
in the event that you are not an employee of the Company, performance share
units shall not be interpreted to form an employment contract or relationship
with the Company;

 

4



--------------------------------------------------------------------------------

  h. the future value of the underlying shares of Stock is unknown and cannot be
predicted with certainty;

 

  i. if you receive shares of Stock, the value of such shares acquired on
vesting of performance share units may increase or decrease in value;

 

  j. no claim or entitlement to compensation or damages arises from termination
of the performance share units, and no claim or entitlement to compensation or
damages shall arise from any diminution in value of the performance share units
or shares of Stock received upon vesting of the performance share units
resulting from termination of your employment by the Company or your employer
(for any reason whatsoever and whether or not in breach of local labor laws) and
you irrevocably release the Company and your employer from any such claim that
may arise; if, notwithstanding the foregoing, any such claim is found by a court
of competent jurisdiction to have arisen, then, by accepting this Award, you
shall be deemed irrevocably to have waived your entitlement to pursue such
claim; and

 

  k. in the event of involuntary termination of your employment (other than as
set forth in Paragraph 2.b.i. and ii.), whether or not in breach of local labor
laws, your right to receive and vest in performance share units, if any, will
terminate effective as of the date that you are no longer actively employed and
will not be extended by any notice period mandated under local law (e.g., active
employment would not include a period of “garden leave” or similar period
pursuant to local law); furthermore, in the event of involuntary termination of
employment (whether or not in breach of local labor laws), your right to receive
shares of Stock pursuant to the performance share units after termination of
employment, if any, will be measured by the date of termination of your active
employment and will not be extended by any notice period mandated under local
law; the Committee/Board shall have the exclusive discretion to determine when
you are no longer actively employed for purposes of the Award of performance
share units.

 

10. Tax Obligations. Regardless of any action the Company or your employer takes
with respect to any or all income tax (including federal, state and local
taxes), social insurance, payroll tax or other tax-related withholding
(“Tax-Related Items”), you acknowledge that the ultimate liability for all
Tax-Related Items legally due by you is and remains your responsibility and that
the Company and/or your employer (1) make no representations or undertakings
regarding the treatment of any Tax-Related Items in connection with any aspect
of the performance share units, including the grant of the performance share
units, the vesting of the performance share units, the conversion of the
performance share units into shares of Stock, the subsequent sale of any shares
of Stock acquired at vesting and the receipt of any dividends; and (2) do not
commit to structure the terms of the Award or any aspect of the performance
share units to reduce or eliminate your liability for Tax-Related Items.

Prior to the issuance of shares of Stock upon vesting of the performance share
units, you shall pay, or make adequate arrangements satisfactory to the Company
or to your employer (in their sole discretion) to satisfy all Tax-Related Items
withholding obligations of the Company and/or your employer. In this regard, you
authorize the Company or your employer to withhold all applicable Tax-Related
Items legally payable by you from your wages or other cash compensation payable
to you by the Company or your employer, within the limits set by French law.
Alternatively, or in addition, if permissible under local law, the Company or
your employer may, in their sole discretion, (1) sell or arrange for the sale of
shares of Stock to be issued on the vesting of the performance share units to
satisfy the Tax-Related Items withholding obligation (on your behalf and at your
direction pursuant to this authorization), and/or (2) withhold in shares of
Stock, provided that the Company shall withhold only the amount of shares of
Stock necessary to satisfy the minimum withholding amount. If the Tax-Related
Items obligation is satisfied by reducing the number of shares of Stock issuable
upon vesting of the performance share units, you are deemed to have been issued
the full number of shares subject to the performance share units,
notwithstanding that a number of the shares is held back solely for the purpose
of paying the Tax-Related Items. You shall pay to the Company or to your
employer any amount of Tax-Related Items that the Company or your employer may
be required to withhold as a result of your receipt of performance share units,
the vesting of performance share units or the conversion of vested performance
share units to shares of Stock that cannot be satisfied by the means previously
described. The Company may refuse to deliver shares of Stock to you if you fail
to comply with your obligations in connection with the Tax-Related Items as
described herein.

 

11. Data Privacy. You hereby explicitly and unambiguously consent to the
collection, use and transfer, in electronic or other form, of your personal data
as described in this Agreement by and among, as applicable, your employer, the
Company and its Affiliated Companies for the exclusive purpose of implementing,
administering and managing your participation in the Plan.

 

5



--------------------------------------------------------------------------------

You understand that the Company and your employer may hold certain personal
information about you, including, but not limited to, your name, home address
and telephone number, date of birth, social insurance number or other
identification number, salary, nationality, job title, any shares of Stock or
directorships held in the Company, details of all performance share units or any
other entitlement to shares of Stock awarded, canceled, vested, unvested or
outstanding in your favor, for the purpose of implementing, administering and
managing the Plan (“Data”). You understand that Data may be transferred to any
third parties assisting in the implementation, administration and management of
the Plan, that these recipients may be located in your country, or elsewhere
including the United States, and that the recipient’s country may have different
data privacy laws and protections than your country. You understand that you may
request a list with the names and addresses of any potential recipients of the
Data by contacting your local human resources representative. You authorize the
recipients to receive, possess, use, retain and transfer the Data, in electronic
or other form, for the purposes of implementing, administering and managing your
participation in the Plan, including any requisite transfer of such Data as may
be required to a broker, escrow agent or other third party with whom the shares
of Stock received upon vesting of the performance share units may be deposited.
You understand that Data will be held only as long as is necessary to implement,
administer and manage your participation in the Plan. You understand that you
may, at any time, view Data, request additional information about the storage
and processing of Data, require any necessary amendments to Data or refuse or
withdraw the consent herein, in any case without cost, by contacting in writing
your local human resources representative. You understand that refusal or
withdrawal of consent may affect your ability to participate in the Plan. For
more information on the consequences of your refusal to consent or withdrawal of
consent, you understand that you may contact your local human resources
representative.

 

12. Disqualification of Performance Share Units. If the Performance Share Unit
Award is otherwise modified or adjusted in a manner in keeping with the terms of
the U.S. Plan or as mandated as a matter of law and the modification or
adjustment is contrary to the terms and conditions of the French RSU Sub-Plan,
the Performance Share Unit Award may no longer qualify for the favorable tax and
social security regime in France. If the Award no longer qualifies for the
favorable tax and social security regime in France, the Committee may, provided
it is authorized to do so under the Plan, determine to lift, shorten or
terminate certain restrictions applicable to the vesting of the performance
share units or the sale of the shares of Stock which may have been imposed under
the French RSU Sub-Plan and this Agreement. In any case where the Performance
Share Unit Award no longer qualifies for the favorable tax and social security
regime in France, you accept and agree that you will be responsible for paying
all Tax-Related Items resulting from the vesting of the Performance Share Unit
Award.

 

13. Electronic Delivery. The Company may, in its sole discretion, decide to
deliver any documents related to performance share units awarded under the Plan
or future performance share units that may be awarded under the Plan by
electronic means or request your consent to participate in the Plan by
electronic means. You hereby consent to receive such documents by electronic
delivery and agree to participate in the Plan through an on-line or electronic
system established and maintained by the Company or another third party
designated by the Company.

 

14. Severability. If one or more of the provisions of this Agreement shall be
held invalid, illegal or unenforceable in any respect, the validity, legality
and enforceability of the remaining provisions shall not in any way be affected
or impaired thereby and the invalid, illegal or unenforceable provisions shall
be deemed null and void; however, to the extent permissible by law, any
provisions which could be deemed null and void shall first be construed,
interpreted or revised retroactively to permit this Agreement to be construed so
as to foster the intent of this Agreement and the Plan.

 

15. Language. If you have received this Agreement or any other document related
to the Plan translated into French and if the translated version is different
than the English version, the English version will control.

 

16. Governing Law. The Performance Share Unit Award and the provisions of this
Agreement are governed by, and subject to, the laws of the State of Georgia,
U.S.A., (excluding Georgia’s conflict of laws provision). For purposes of
litigating any dispute that arises under this Award or the Agreement, the
parties hereby submit to and consent to the jurisdiction of the State of
Georgia, and agree that such litigation shall be conducted in the courts of Cobb
County, Georgia, or the federal courts for the United States for the Northern
District of Georgia, and no other courts, where this grant is made and/or to be
performed.

 

17. Plan Administration. The Plan is administered by a Committee of the
Company’s Board, whose function is to ensure the Plan is managed according to
its respective terms and conditions. To the extent any provision of this
Agreement is inconsistent or in conflict with any provision of the U.S. Plan,
for purposes of this grant of performance share units, which is intended to
qualify for the favorable tax and social security regime in France, the terms of
this Agreement (including the French RSU Sub-Plan) shall govern. A request for a
copy of the U.S. Plan and the French RSU Sub-Plan, as well as any questions
pertaining to the Plan should be directed to:

 

6



--------------------------------------------------------------------------------

 

STOCK PLAN ADMINISTRATOR

COCA-COLA ENTERPRISES INC.

P.O. BOX 723040

USA, ATLANTA, GA 31139-0040

(770) 989-3000

 

Exhibit: French Sub-Plan for Restricted Stock Units

 

7



--------------------------------------------------------------------------------

Exhibit

Coca-Cola Enterprises Inc.

2007 Incentive Award Plan

French Sub-Plan for Restricted Stock Units

 

1. Introduction.

The Board of Directors (the “Board”) of Coca-Cola Enterprises, Inc. (the
“Company”) has established the Coca-Cola Enterprises, Inc. 2007 Incentive Award
Plan (the “U.S. Plan”) for the benefit of certain employees of the Company and
its affiliated companies, including its French subsidiary(ies) (each, a “French
Entity”), of which the Company holds directly or indirectly at least 10% of the
share capital.

Section 3(a) of the U.S. Plan authorizes the Board or a committee designated by
the Board (the “Committee”) to determine the terms and conditions of, and all
other matters relating to, Awards (including Restricted Stock Units granted in
France) as the Committee deems appropriate and to make all other decisions and
determinations with respect to the grant of Awards.

The Committee has determined that it is appropriate to establish a sub-plan for
the purpose of permitting Restricted Stock Units granted to employees of a
French Entity to qualify for the favorable tax and social security treatment
available for such grants in France. The Committee, therefore, intends to
establish a sub-plan of the U.S. Plan for the purpose of granting Restricted
Stock Units which qualify for the favorable tax and social security treatment in
France applicable to shares granted for no consideration under the Sections
L. 225-197-1 to L. 225-197-5 of the French Commercial Code, as amended
(“French-Qualified Restricted Stock Units”), to qualifying employees in France
who are resident in France for French tax purposes and/or subject to the French
social security regime (“French Participants”).

The terms of the U.S. Plan applicable to Restricted Stock Units, as set out in
Appendix 1 hereto, shall, subject to the modifications set forth in this French
Sub-Plan for Restricted Stock Units (the “French RSU Sub-Plan”), constitute the
terms applicable for the grant of Restricted Stock Units to employees in France.

Under the French RSU Sub-Plan, the qualifying employees will be granted
Restricted Stock Units only as defined in Section 2(d) below. The provisions of
Section 6(b), (c), (d) and (f) of the U.S. Plan permitting the grant of stock
options, stock appreciation rights, restricted stock and cash incentive awards
are not applicable to grants made under this French RSU Sub-Plan. The grant of
Restricted Stock Units is authorized under Section 6(e) of the U.S. Plan.

 

2. Definitions.

Capitalized terms not otherwise defined herein shall have the same meanings as
set forth in the U.S. Plan. The terms set out below will have the following
meanings:

(a) Closed Period.

The term “Closed Period” shall mean a closed period as set forth by Section
L. 225-197-1 of the French Commercial Code, as amended, which is as follows:

(i) Ten quotation days preceding and following the disclosure to the public of
the consolidated financial statements or the annual statements of the Company;
or

(ii) The period as from the date the corporate management of the Company
(involved in the governance of the company, such as the Board, Committee,
supervisory directorate, etc.) has been disclosed information which could, if
disclosed to the public, significantly impact the trading price of the Company’s
Stock, until ten quotation days after the day such information is disclosed to
the public.

 

8



--------------------------------------------------------------------------------

(b) Disability.

The term “Disability” shall mean disability as determined in categories 2 and 3
under Section L. 341-4 of the French Social Security Code, as amended, and
subject to the fulfillment of related conditions.

(c) Grant Date.

The term “Grant Date” shall be the date on which the Committee both
(1) designates the French Participant, and (2) specifies the terms and
conditions of the Restricted Stock Units, including the number of shares of
Stock to be issued at a future date, the conditions for the vesting of the
Restricted Stock Units, the conditions for the issuance of the shares of Stock
underlying the Restricted Stock Units by the Company, if any, and the conditions
for the transferability of the shares of Stock once issued, if any.

(d) Restricted Stock Unit.

The term “Restricted Stock Unit” shall mean a promise by the Company to issue to
the holder of the Restricted Stock Unit at a specified future date at no
consideration a certain number of shares of Stock for each Restricted Stock Unit
granted to a French Participant and to which dividend and voting rights will not
apply until shares are issued on the Vesting Date.

(e) Vesting Date.

The term “Vesting Date” shall mean the date on which the shares of Stock
underlying the Restricted Stock Units are issued to the French Participant. Such
Vesting Date or Vesting Dates shall be set forth in the Restricted Stock Unit
Agreement for Employees in France (the “RSU Agreement”), however, no such date
may occur prior to the expiration of a two-year period as calculated from the
Grant Date or such other period as is required to comply with the minimum
mandatory period applicable to French-Qualified Restricted Stock Units under
Section L. 225-197-1 of the French Commercial Code, as amended.

 

3. Entitlement to Participate.

(a) Subject to Section 3(c) below, any French Participant who, on the Grant Date
of the Restricted Stock Units and to the extent required under French law, is
either employed under the terms and conditions of an employment contract with a
French Entity (“contrat de travail”) or who serves as the Président du Conseil
d’Administration, Directeur Général, Directeur Général Délégué, Membre du
Directoire, or Gérant de Sociétés par actions of a French Entity, shall, at the
discretion of the Committee, be eligible to receive Restricted Stock Units under
this French RSU Sub-Plan, provided that he or she also satisfies the eligibility
conditions of Sections 2(l) and 5 of the U.S. Plan.

(b) French-Qualified Restricted Stock Units may not be issued to a corporate
officer of a French Entity, other than an individual serving as the Président du
Conseil d’Administration, Directeur Général, Directeur Général Délégué, Membre
du Directoire, or Gérant de Sociétés par actions, unless the corporate officer
is an employee of a French Entity, as defined by French law.

(c) French-Qualified Restricted Stock Units may not be issued under this French
RSU Sub-Plan to employees owning more than ten percent (10%) of the Company’s
share capital or to individuals other than French Participants.

 

4. Conditions of the Restricted Stock Units.

(a) Vesting of Restricted Stock Units.

No Restricted Stock Unit shall vest unless the holder of the Restricted Stock
Unit is an employee of the Company or any French Entity on the Vesting Date. The
first Vesting Date of French-Qualified Restricted Stock Units shall not occur
prior to the expiration of a two-year period as calculated from the Grant Date,
or such other period as is required to comply with the minimum vesting period
applicable to French-Qualified Restricted Stock Units under Section L. 225-197-1
of the French Commercial Code, as amended. However, notwithstanding the above,
in the event of the death of a French Participant, all of his or her outstanding
Restricted Stock Units shall vest and shares of Stock underlying Restricted
Stock Units shall be issued as set forth in Section 8 of the French RSU
Sub-Plan.

 

9



--------------------------------------------------------------------------------

(b) Holding and Transfer of Shares Issued Upon Conversion of French-Qualified
Restricted Stock Units.

The transfer of shares issued pursuant to the French-Qualified Restricted Stock
Units may not occur prior to the expiration of a two-year period as calculated
from the Vesting Date, or such other period as is required to comply with the
minimum mandatory holding period applicable to French-Qualified Restricted Stock
Units under Section L. 225-197-1 of the French Commercial Code, or the relevant
Sections of the French Tax Code or the French Social Security Code, as amended,
even if the French Participant is no longer an employee or corporate officer of
a French Entity.

In addition, the shares of Stock issued pursuant to French-Qualified Restricted
Stock Units may not be sold during certain Closed Periods as provided for by
Section L. 225-197-1 of the French Commercial Code as amended, and as
interpreted by the French administrative guidelines, as long as such Closed
Periods are applicable to the sale or transfer of shares of Stock subject to
French-qualified Restricted Stock Units.

Further, the Committee may set a holding period for a specific percentage of the
shares of Stock underlying the French-Qualified Restricted Stock Units for a
French Participant who holds one of the following positions at the Grant Date:
Président du Conseil d’Administration, Directeur Général, Directeur Général
Délégué, Membre du Directoire, or Gérant de Sociétés par actions. Any such
restriction will be set forth in the RSU Agreement.

 

5. French Participant’s Account.

The Stock issued to the French Participant pursuant to the French-Qualified
Restricted Stock Units shall be recorded and held in an account in the name of
the French Participant with the Company, the transfer agent for the Company’s
Stock or a broker or in such other manner as the Company may otherwise determine
in order to ensure compliance with applicable French law, including any
necessary holding periods.

 

6. Non-Transferability of Restricted Stock Units.

Notwithstanding Section 10(a) of the U.S. Plan, Restricted Stock Units granted
to French Participants may not be transferred to any third party, other than by
will or by the applicable laws of descent and distribution. In addition, the
Restricted Stock Units will vest only to the benefit of the French Participants
during the lifetime of the French Participants.

 

7. Adjustments and Change in Control.

In the event of Change in Control as set forth in Sections 2(f) and 9 of the
U.S. Plan or an adjustment as set forth in Section 10(b) of the U.S. Plan,
adjustments to the terms and conditions of the French-Qualified Restricted Stock
Units or underlying shares of Stock may be made only in accordance with the U.S.
Plan and pursuant to applicable French legal and tax rules. Nevertheless, the
Board or the Committee, at its discretion, may decide to make adjustments in the
case of a transaction for which adjustments are not authorized under French law,
in which case the Restricted Stock Units may no longer qualify for the favorable
tax and social security regime in France.

 

8. Death and Disability.

In the event of the death of a French Participant, all Restricted Stock Units
held by the French Participant at the time of death shall become immediately
transferable to the French Participant’s heirs. The Company shall issue the
underlying shares of Stock to the French Participant’s heirs, at their request,
if such request occurs, within six months following the death of the French
Participant, as provided in the RSU Agreement.

If a French Participant’s employment with the Company or French Entity
terminates by reason of his or her death or Disability (as defined herein), the
French Participant or the French Participant’s heirs, as applicable, shall not
be subject to the restriction on the transfer of Stock set forth in
Section 4(b).

 

10



--------------------------------------------------------------------------------

9. Disqualification of French-Qualified Restricted Stock Units.

If the Restricted Stock Units are otherwise modified or adjusted in a manner in
keeping with the terms of the U.S. Plan or as mandated as a matter of law and
the modification or adjustment is contrary to the terms and conditions of this
French RSU Sub-Plan, the Restricted Stock Units may no longer qualify as
French-Qualified Restricted Stock Units. If the Restricted Stock Units no longer
qualify as French-Qualified Restricted Stock Units, the Committee may, provided
it is authorized to do so under the U.S. Plan, determine to lift, shorten or
terminate certain restrictions applicable to the vesting of the Restricted Stock
Units or the sale of shares of Stock which may have been imposed under this
French RSU Sub-Plan or in the RSU Agreement representing the Restricted Stock
Units. In the event that any Restricted Stock Units no longer qualify as
French-Qualified Restricted Stock Units, the holder of such Restricted Stock
Units shall be ultimately liable and responsible for all taxes and/or social
security contributions that he or she is legally required to pay in connection
with such Restricted Stock Units.

 

10. Interpretation.

It is intended that Restricted Stock Units granted under this French RSU
Sub-Plan shall qualify for the favorable tax and social security treatment
applicable to Restricted Stock Units granted under Sections L. 225-197-1 to
L. 225-197-5 of the French Commercial Code, as amended, and in accordance with
the relevant provisions set forth by French tax and social security laws,
although the Company does not undertake or represent that such qualified status
will be maintained. The terms of this French RSU Sub-Plan shall be interpreted
accordingly and in accordance with the relevant guidelines published by French
tax and social security administrations and subject to the fulfilment of certain
legal, tax and reporting obligations, if applicable.

 

11. Settlement of Restricted Stock Units.

Notwithstanding any provision of the U.S. Plan, no dividend equivalents or other
payments will be made in respect of the Restricted Stock Units prior to the
vesting of the Restricted Stock Units and the Restricted Stock Units will be
settled in shares of Stock only and will not be settled in cash.

 

12. Employment Rights.

The adoption of this French RSU Sub-Plan shall not confer upon the French
Participants, or any employees of a French Entity, any employment rights and
shall not be construed as part of any employment contracts that a French Entity
has with its employees.

 

13. Effective Date.

The French RSU Sub-Plan is effective as of October 23, 2007.

 

11